Title: To Thomas Jefferson from Edmund Pendleton, Jr., 20 March 1781
From: Pendleton, Edmund, Jr.
To: Jefferson, Thomas



Sir
Caroline March 20th. 1781.

I received your Orders on Thursday Evening last for two hundred and sixty of the Militia of this County to be sent immediately to Wmsburg under proper Officers. Nothwithstanding the greatest exertions in my power only one hundred and ninety of the Number appear’d yesterday at the place of Rendezvous, which I put in motion in the Evening. A considerable number I expect will join on the way, and the delinquents must be dealt with as the Law directs. The unfavourable Season of the year I believe was the true Cause why so many disobey’d Orders. I am with due Respect Your Excellency’s Most Obed Servt.,

Edmd. Pendleton jr.

